Citation Nr: 0901578	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-10 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes 
Mellitus, claimed as due to exposure to herbicides, i.e., 
Agent Orange.  

2.  Entitlement to service connection for hypertension, both 
on the basis of direct incurrence in service and, 
alternatively, as secondary to the Type II Diabetes Mellitus 
from exposure to herbicides.  

3.  Entitlement to service connection for chronic sinusitis, 
claimed as due to exposure to herbicides.  

4.  Entitlement to service connection for a skin condition 
(dermatitis/eczema), claimed as due to exposure to 
herbicides.  

5.  Entitlement to service connection for osteoarthritis of 
the left shoulder, thumbs, and knees.  

6.  Entitlement to service connection for diverticulosis.  

7.  Entitlement to service connection for a hiatal hernia and 
gatstroesophageal reflux disease (GERD).  

8.  Entitlement to service connection for depression, both on 
the basis of direct incurrence in service and, alternatively, 
on a secondary basis as due to 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the case was subsequently 
transferred to the RO in Boston, Massachusetts, and that 
office forwarded the appeal to the Board.



The veteran twice testified at hearings in support of his 
claims - initially in May 2005 before a local hearing 
officer and more recently in May 2007 at the Board's offices 
in Washington, DC, before the undersigned Veterans Law Judge.  
During the more recent hearing, the veteran submitted 
additional evidence (some VA outpatient treatment records) 
and waived his right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.2304(c) (2008).

The Board issued a decision in August 2007 denying an 
additional claim the veteran had appealed for service 
connection for hyperlipidemia (elevated cholesterol).  
However, the Board remanded all of his remaining claims - 
those still at issue, to the RO via the Appeals Management 
Center (AMC) for further development and consideration.  

Regrettably, the Board must again remand the claim for 
service connection for depression to the RO via the AMC.  But 
the Board is going ahead and deciding all of the remaining 
claims.


FINDINGS OF FACT

1.  The veteran's Type II Diabetes Mellitus was not caused by 
his military service, including from exposure to herbicides.  

2.  The veteran's hypertension also is not attributable to 
his military service, including by way of his Type II 
Diabetes Mellitus from herbicide exposure.  

3.  The veteran's sinusitis was not caused by his military 
service, including from exposure to herbicides.  

4.  The veteran's skin condition was not caused by his 
military service, including from exposure to herbicides.  



5.  The veteran clearly and unmistakably had a left shoulder 
disorder prior to service, which also clearly and 
unmistakably was not made permanently worse by his service 
beyond its natural progression.  The osteoarthritis affecting 
his left shoulder, thumbs and knees also was not caused by 
his military service.  

6.  The veteran's diverticulosis was not caused by his 
military service.  

7.  The veteran's hiatal hernia and GERD were not caused by 
his military service.  


CONCLUSIONS OF LAW

1.  The veteran's Type II Diabetes Mellitus was not incurred 
or aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The veteran's hypertension was not incurred or aggravated 
in service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability, 
in particular the Type II Diabetes Mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  The veteran's sinusitis was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The veteran's skin condition was not incurred or 
aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



5.  The osteoarthritis in the veteran's left shoulder, 
thumbs, and knees was not incurred or aggravated in service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  The veteran's diverticulosis was not incurred or 
aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  The veteran's hiatal hernia and GERD were not incurred or 
aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in March 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also sees the RO issued that VCAA notice letter 
prior to initially adjudicating the veteran's claims in 
August 2004, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  

It further deserves mentioning that, in a more recent 
November 2006 letter, the veteran was apprised of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

That additional November 2006 notice did not precede the 
initial adjudication of the veteran's claims.  And timing and 
content errors in the provision of VCAA notice are presumed 
prejudicial unless VA shows the errors will not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the veteran; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or, (3) that a benefit could not 
have been awarded as a matter of law.  Sanders v. Nicholson, 
487 F. 3d 881 (2007).  

Here, since providing the veteran the additional VCAA notice 
in November 2006, the RO has readjudicated his claims in the 
May 2008 supplemental statement of the case (SSOC).  The 
Federal Circuit Court has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

So if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

As for the duty to assist, the RO and AMC - including on 
remand, obtained the veteran's service treatment records 
(STRs), service personnel records, VA medical records, 
private medical records, and the reports of his VA 
compensation examinations - including for medical nexus 
opinions concerning the etiology of his hypertension and GERD 
in terms of whether these conditions are attributable to his 
military service, such as by way of another service-related 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The Board realizes that etiological opinions have not also 
been obtained concerning the veteran's claims for Type II 
Diabetes Mellitus, sinusitis, a skin condition, hernia, and 
osteoarthritis.  But the Board finds that the evidence, 
discussed below, indicates he did not have relevant 
complaints and/or receive treatment for these conditions 
during his military service.  Moreover, there is no competent 
medical evidence of record suggesting a link between his 
service and these disorders, except of his unsubstantiated 
lay allegations.  VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of an 
unsubstantiated lay statement.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  So an examination and nexus 
opinion are not necessary to decide these claims.  See 38 
C.F.R. § 3.159 (c)(4).  As the service and post-service 
medical records provide no basis to grant these claims, but, 
instead, provide evidence against these claims, there is no 
basis for obtaining a VA examination and medical nexus 
opinion concerning these claims.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, though, simply stated, these standards of 
McLendon are not met.  While the veteran has current 
diagnoses of these claimed conditions, there is no medical 
nexus evidence suggesting these conditions originated during 
his military service.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied there was substantial compliance 
with its August 2007 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

Service Connection Claims in General

Service connection is granted for current disability 
resulting from an injury or a disease incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Certain conditions are considered chronic, per se, like 
osteoarthritis, diabetes, and hypertension, and therefore 
will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A disability also may be service connected on a secondary 
basis if it is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  
38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  



A claim for secondary service connection requires medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses for the claimed 
conditions.  Therefore, he has disabilities for VA purposes.  

Service Connection Claims based on Exposure to Herbicides

The veteran asserts that his diabetes, hypertension, 
sinusitis, and skin condition are from exposure to herbicides 
(specifically, the dioxin in Agent Orange) while serving in 
the Republic of Vietnam and at Fort Drum.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The following diseases are 
associated with herbicide exposure for the purposes of the 
presumption:  chloracne or other acneform disease consistent 
with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).



So as is readily apparent, hypertension and sinusitis are not 
included in this list and therefore, the presumption is not 
applicable to these conditions.  Id.  The Board still, 
however, must address whether they should be service 
connected on a direct incurrence basis or, in the case of the 
hypertension, otherwise presumed to have been incurred in 
service, or on a secondary basis on the notion the 
hypertension is proximately due to, the result of, or 
chronically aggravated by a service-connected disability (in 
particular, the Type II Diabetes Mellitus).  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) and (b).

As for the skin condition, there is no indication it is 
chloracne or another acneform disease consistent with 
chloracne.  Therefore, the presumption that it is from 
exposure to herbicides also does not apply to the skin 
condition, so it, too, will instead be addressed on a direct 
incurrence basis.  See again Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994) (indicating that where the 
veteran's claimed condition is not on the list of presumptive 
diseases, he may still establish his entitlement to service 
connection with proof of actual direct causation).  
In fact, the Court has specifically held that the provisions 
set forth in Combee, which, instead, concerned exposure to 
radiation, are nonetheless equally applicable in cases as 
here involving claimed Agent Orange exposure.  See McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

During his May 2007 hearing, the veteran asserted that in May 
1967 he volunteered to travel to the Republic of Vietnam to 
participate in Operation Ranch Hand.  His service personnel 
records (SPRs) indicate he was stationed at Luke Air Force 
Base in Arizona, beginning in March 1967, and that he was 
transferred to Otis Air Force Base in Massachusetts in 
November 1967.  There is no mention of foreign service in 
Vietnam or elsewhere where Agent Orange was sprayed in his 
list of units and stations of assignment.  Additionally, his 
Airman Military Record (AF Form 7) reaffirms he had no such 
foreign service.  Simply put, there is no credible evidence 
he ever traveled to Vietnam while in the military.  
Therefore, the presumption of exposure to Agent Orange in 
Vietnam also does not apply to his diabetes mellitus claim.  
38 C.F.R. § 3.307(a)(6).  

The veteran also asserted during his hearing that he was 
exposed to herbicides while stationed at Fort Drum, New York, 
in June or July 1965/66.  Keep in mind, however, that he did 
not serve on active duty in the military until considerably 
later, from January 1967 to February 1968, so could not 
possibly have been exposed to Agent Orange during the time 
alleged.  In any event, there is no regulatory presumption of 
exposure to Agent Orange at Fort Drum, which, obviously, 
is outside of the Republic of Vietnam.  Therefore, exposure 
to herbicides must be proven before service connection may be 
granted.  38 C.F.R. § 3.309(e).  In this regard, the RO 
contacted Fort Drum's environmental/hazard waste officer 
to inquire about the use of Agent Orange in June and July 
1965 and thereabouts.  R. A., the environmental/hazard waste 
officer, responded that he had no knowledge of the use of 
Agent Orange at Fort Drum in June and July 1965.  Instead, 
Department of Defense records show thirteen drums of Agent 
Orange were sprayed on four square miles of Fort Drum during 
1959.  See Department of Defense (DOD) Miscellaneous 
Publication 33, Information Manual for Vegetation Control in 
Southeast Asia.  But even those chemical applications were 
years prior to when the veteran was in the military.  His 
SPRs do not show that he was ever stationed at Fort Drum, but 
even if the Board were to assume for the sake of argument 
that he was, he certainly was not present when Agent Orange 
was sprayed there.

As a layman, the veteran is competent to report on matters 
observable to the naked eye; however, he is not competent to 
opine that his presence on a military base some seven years 
after the spraying of herbicides led to his diabetes 
mellitus.  Such a cause-and-effect relationship is a matter 
clearly requiring medical expertise, and he has submitted no 
medical evidence indicating that Agent Orange that was 
sprayed in 1959 would have affected him in 1966 or 
thereabouts, again, even assuming for the sake of argument he 
ever served at Fort Drum, which has not been shown that he 
did.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Hence, service connection for diabetes may not be presumed to 
be from exposure to herbicides at Fort Drum.  The Board will 
next address this claim on a direct incurrence basis.



Diabetes Mellitus

As the presumption regarding exposure to herbicides does not 
apply in this case, the Board will now consider service 
connection for diabetes mellitus on a direct incurrence 
basis.  The veteran's medical treatment records show he was 
first diagnosed with diabetes in 2001 or thereabouts, more 
than 30 years after leaving the military.  The Court has held 
that a lapse of so many years between his separation from 
service and the first complaints or treatment for the claimed 
disorder is a factor for consideration in deciding the 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The veteran's STRs are unremarkable for any diagnosis of or 
treatment for diabetes mellitus, and his post-service medical 
records also do not indicate that his diabetes is in any way 
linked to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

During a May 2004 fee-based examination, the examiner could 
not provide a diagnosis of diabetes because the veteran's 
glucose (blood sugar) level at the time was within normal 
limits.  However, the examiner nonetheless indicated the 
veteran was morbidly obese and that most of his health-
related complaints were a result of this condition, so at 
least by implication not anything that occurred during his 
military service.  There is no medical evidence of record 
supporting the claim; indeed, to the contrary, the opinion 
from the May 2004 examination provides evidence against 
service connection for diabetes mellitus.  And as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 C.F.R. § 3.102.



Hypertension

The veteran asserts that his hypertension is secondary to his 
diabetes.  But even if indeed true, his diabetes (for the 
reasons and bases discussed above) has not been linked to his 
military service.  So by logical deduction, so, too, is his 
hypertension unrelated to his military service by way of the 
diabetes inasmuch as it is the claimed precipitating factor.  
38 C.F.R. § 3.310(a) and (b).  

And as for possible entitlement to service connection on a 
direct incurrence basis, in his STRs the veteran reported 
being told while donating blood that he had high blood 
pressure.  But there are no such findings of high blood 
pressure in his STRs, much less any objective clinical 
indications of persistently elevated blood pressure 
indicative of hypertension.  Of note, the report of his 
January 1968 military separation examination indicates he had 
normal blood pressure of 120/80.

There also is no indication the veteran had hypertension, 
certainly not to a compensable degree (see 38 C.F.R. § 4.104, 
Diagnostic Code 7101), within the 
one-year presumptive period following his discharge from the 
military - meaning by February 1969.

The absence of any relevant complaints, findings, or 
diagnosis either during service or within one year after is 
probative evidence against the claim.  Struck v. Brown, 
9 Vet. App. 145 (1996).

In May 2004, the veteran had a fee-based examination.  He 
reported that his hypertension had been diagnosed two years 
prior to that evaluation - which, if true, means sometime in 
2002 or thereabouts.  The examiner confirmed by way of a 
diagnosis that the veteran had essential hypertension - 
albeit with no evidence of end organ damage, but more 
importantly concluded the majority of the veteran's health 
complaints were a result of his morbid obesity, so at least 
my implication not his military service.  



In April 2008, the veteran had another VA examination (as the 
Board had requested when remanding this case in August 2007).  
The designated examiner reviewed the veteran's claims files 
for the pertinent medical and other history and noted that 
his STRs were negative for any mention of hypertension.  The 
VA records on file indicate the onset of the hypertension in 
2003.  The examiner concluded that the veteran's hypertension 
had its onset several years after leaving the military, and 
that it was not related to his service.  Instead, determined 
this examiner, it was more likely related to the veteran's 
increasing obesity and the aging process.  

The remaining post-service medical records show treatment for 
hypertension, but do not also provide the required evidence 
linking this condition to the veteran's military service.  
The May 2004 and April 2008 examinations provide evidence 
against this claim, as both examiners linked the hypertension 
to obesity, and lesser extent aging, rather than to the 
veteran's military service.  So all of the evidence 
addressing this determinative issue is unfavorable.  Thus, 
the preponderance of the evidence is against the claim, in 
turn meaning there is no reasonable doubt to resolve in the 
veteran's favor, and that his claim therefore must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sinusitis, Skin Condition, Hiatal Hernia, Diverticulosis

In his report of medical history in October 1966, a few 
months prior to beginning active duty in the military, the 
veteran mentioned having experienced sinusitis.  However, the 
examining physician did not address this condition, including 
in terms of its then current status.  The veteran also 
reported sinusitis when recounting his relevant medical 
history during his January 1968 military separation 
examination.  The objective clinical portion of that 
evaluation noted he had a "questionable" history of 
bronchitis since childhood, and the evaluating physician 
clarified that the "sinusitis trouble" referred to the 
blockage the veteran felt when he had a cold.  The physician 
further indicated the veteran treated the condition, himself, 
with no complications.  The STRs are otherwise unremarkable 
for this condition.

At his May 2004 fee-based examination, the veteran reported 
having had sinusitis for 30 years.  However, the physician 
did not diagnose the veteran with sinusitis because there was 
no objective pathology to render this diagnosis.  

The veteran was treated for sinusitis in July 2001 by a 
private physician.  In May 2004, he had an x-ray of his 
sinuses, which was normal.  The remaining post-service 
treatment records do not refer to sinusitis.  There is no 
evidence linking any current sinusitis - if, in fact, he 
actually has it, to his military service or to that mentioned 
during his military service.  The Board thus finds that the 
preponderance of the evidence is against service connection 
for sinusitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

The veteran's STRs do not mention any relevant complaints, 
diagnosis of, or treatment for a skin condition.  During his 
May 2004 fee-based examination, he complained of a rash that 
he said had started 8 years earlier - which, if true, means 
in 1996 or thereabouts, so many years (indeed decades) after 
his military service ended.  The examiner did not observe a 
rash at the time of that evaluation and did not diagnose the 
veteran with a skin condition.  Obviously then, there also 
was no linkage of a skin condition to his military service.

The veteran's VA outpatient treatment records list dermatitis 
as one of his chronic conditions.  But none of these records 
provides the required link between the dermatitis and his 
military service.  So the preponderance of the evidence is 
against service connection for a skin condition.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The appeal of this claim 
therefore is denied.

The veteran's STRs are unremarkable for any relevant 
complaints, diagnosis of, or treatment for a hiatal hernia or 
GERD.  At his May 2004 fee-based examination, he reported a 
history of a hernia since 1984 - which, if true, means 
beginning many years after his military service ended in 
1968.  The examiner did not find adequate pathology to 
diagnose a hernia.  However, also in May 2004 the veteran had 
an upper gastrointestinal (GI) series and was diagnosed with 
a small sliding hiatal hernia, with a mild associated amount 
of gastroesophageal reflux.

At the conclusion of his more recent April 2008 VA 
examination (which the Board had requested when remanding 
this case in August 2007), the veteran was diagnosed with a 
hiatal hernia and GERD.  But the examiner noted the veteran 
was first diagnosed with GERD in 2003 and concluded that it 
had its onset many years after he left service and was 
unrelated to his service.  The Board must again note that the 
lapse of so many years between the veteran's separation from 
service and the first complaints and/or treatment for the 
claimed disorder is a factor for consideration in deciding 
this service-connection claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

And while the veteran's post-service medical records show 
treatment for GERD and a hiatal hernia, they do not also 
provide the required link between these conditions and his 
military service.  Indeed, to the contrary, the April 2008 
VA medical opinion provides evidence against this claim 
because the examiner expressly determined the GERD and hernia 
were the result of the veteran's obesity and unrelated to his 
military service.  Hence, the Board finds that the 
preponderance of the evidence is against service connection 
for a hiatal hernia and GERD.  Therefore, there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The veteran's STRs are also unremarkable for any relevant 
complaints, a diagnosis of, or treatment for diverticulosis.  
He was treated for gastroenteritis in July 1967, but by all 
indications recovered and this condition was not mentioned 
again in his STRs.  That is to say, his gastroenteritis was 
acute and transitory, not chronic, so there needs to be 
evidence of continuity of symptomatology following his 
discharge from the military.  38 C.F.R. § 3.303(b) 
(indicating this additional evidence is required where 
chronicity of disease or injury in service is not shown or is 
legitimately questionable); see also Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).



At his May 2004 fee-based examination, the veteran reported 
having diverticulosis since 1982 - which, if true, means not 
beginning until many years (indeed decades) after leaving 
service.  The examiner did not diagnose the veteran with 
diverticulosis.  The veteran's post-service medical records 
show subsequent treatment for diverticulosis and ulcerative 
colitis.  However, there is no medical evidence providing the 
required link between these conditions and his military 
service.  Consequently, the Board finds that the 
preponderance of the evidence is against service connection 
for diverticulosis.  There is no reasonable doubt to resolve 
in the veteran's favor, so this claim must be denied  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Osteoarthritis of the Left Shoulder, Thumbs, and Knees

Regarding the veteran's claim for service connection for 
osteoarthritis of the left shoulder, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the disease 
or injury existed before acceptance and enrollment and was 
not aggravated by service.  38 U.S.C.A. §§ 1111, 1137. 

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.  

According to 38 C.F.R. § 3.304(b)(1), a history alone does 
not constitute a notation for purposes of the presumption.  
However, it will be considered with other clinical 
observations made at the time of the examination.  That is to 
say, the Court has held on multiple occasions that lay 
statements by a veteran concerning a pre-existing condition, 
alone, are insufficient to rebut the presumption of 
soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

In this particular case at hand, the presumption of soundness 
when entering service initially attaches, as the veteran's 
entrance physical notes that he had been in a motor vehicle 
accident in 1962 resulting in a back injury - but with no 
sequelae (i.e., residuals of that trauma).  His military 
enlistment examination also did not detect any disqualifying 
disability, and he was accepted into the military without 
exception.

During the veteran's January 1968 separation examination, 
however, the evaluating physician noted the veteran's report 
of recurrent back pain on his Report of Medical History.  And 
this was in reference to pain since his motor vehicle 
accident prior to service.  The examiner concluded this 
condition had existed prior to service (EPTS), was not 
disabling, had no complications, and no sequelae.  
Additionally, this evaluating physician noted the veteran's 
report of swollen or painful joints on the Report of Medical 
History was in reference to his left shoulder being swollen 
due to the pre-service motor vehicle accident.  The physician 
indicated the veteran had a normal recovery from that 
accident, had no recurrences of the shoulder problem, 
no complications, and no sequelae.  

The Board finds that the physician's comments in the report 
of the veteran's January 1968 separation examination are 
clear and unmistakable evidence the shoulder and back problem 
existed prior to service and were the results of the 
motor vehicle accident before service.  See VAOPGCPREC 3-2003 
(July 16, 2003).  See also Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996) (indicating contemporaneous medical findings 
may be given more probative weight than a medical opinion 
coming many years after the fact).

As VAOGCPREC 3-2003 further indicates, however, to rebut the 
presumption of soundness there also needs to be clear and 
unmistakable evidence that the veteran's pre-existing 
condition was not aggravated by his military service beyond 
its natural progression.  And records show it was not.  He 
did not have relevant complaints or seek treatment for 
osteoarthritis of the left shoulder or any other left 
shoulder condition during service, and the physician who 
performed the separation examination determined there had 
been no recurrence of the left shoulder pain while the 
veteran was in service.  Thus, there is no evidence the pre-
existing disability increased in severity while he was in 
service - certainly not beyond its natural progression.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).  Therefore, there is clear and 
unmistakable evidence that his left shoulder condition was 
not aggravated in service.  The presumption of soundness is 
thus rebutted.  See again VAOPGCPREC 3-2003 (July 16, 2003).  

The veteran's claim for osteoarthritis of the left shoulder 
cannot be granted because there is no evidence in the STRs or 
post-service treatment records indicating the condition was 
permanently (meaning chronically) worsened by his military 
service.  The physician who performed the January 1968 
separation physical noted the veteran had had a normal 
recovery from the motor vehicle accident, with no recurrences 
or complications.  The Board thus finds that the 
preponderance of the evidence is against service connection 
for osteoarthritis of the left shoulder.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.  

Regarding the claims for osteoarthritis of the thumbs and 
knees, these conditions are not mentioned in the veteran's 
military entrance or separation examination reports.  There 
also is no evidence in his STRs that he complained of knee or 
thumb problems while in service.  He asserts that he fell 
onto a snow plow blade while in service, and that the 
accident caused his arthritis.  But this incident is not 
documented in his STRs and, in any event, as a layman, he is 
not qualified to provide a probative opinion on this 
determinative issue of causation.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (laypersons are not competent to render 
medical opinions).  See also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See, too, 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).



At his May 2004 fee-based examination, the veteran reported 
having had arthritis since 1970 - which, even if true, means 
since more than one year after leaving service, beyond the 
presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  He again attributed it to an in-
service fall on the snow plow blade.  But the examiner did 
not diagnose the veteran with arthritis and did not opine as 
to the condition's etiology.  

The post-service records show treatment for osteoarthritis of 
the thumbs and knees.  These records do not, however, 
indicate or even suggest the condition was caused by the 
veteran's military service - including the specific type of 
trauma he claims to have sustained while in the military.  
And, again, while he is competent to describe his observable 
symptoms, such as pain, he is not competent to make a 
statement of causation, which is a medical determination.  
Barr v. Nicholson, 21 Vet. App. at 303; Espiritu v. 
Derwinski, 2 Vet. App. at 494.  The veteran's friend L. L. 
and son, R. A., submitted statements in February and March 
2008 proclaiming the veteran had back, shoulder, and knee 
pain due to reinjuring these areas of his body after a pre-
service motor vehicle accident.  While, like the veteran, L. 
L. and R. A. are competent to describe the veteran's pain, 
they are not competent to conclude that the pain is due to an 
in-service injury.  Id.  Hence, the Board finds that the 
preponderance of the evidence is against service connection 
for osteoarthritis of the left shoulder, thumbs, and knees.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal of 
these claims therefore is denied.  


ORDER

Service connection for Type II Diabetes Mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for chronic sinusitis is denied.  

Service connection for a skin condition is denied.  

Service connection for osteoarthritis of the left shoulder, 
thumbs, and knees is denied.  

Service connection for diverticulosis is denied.  

Service connection for a hiatal hernia and GERD is denied.  


REMAND

The veteran's lone, remaining claim is for service connection 
for depression, which he believes is secondary to his PTSD.  
But PTSD is not a service-connected disability, so it 
logically follows that he cannot establish his entitlement to 
service connection for the depression even if it is indeed 
associated with the PTSD.  38 C.F.R. § 3.310(a) and (b).  

That said, however, the veteran's STRs show treatment for 
anxiety, sleep disturbance, memory loss, and dizziness in 
December 1967 and January 1968.  He was subsequently 
discharged with an immature personality disorder.  
His separation examination noted that he had anxiety due to 
marital difficulties, and that he had been having difficulty 
sleeping for the previous 8 months, a significant portion of 
his period of military service.  Personality disorders, 
however, are not "diseases" or "injuries" within the meaning 
of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  Consequently, service connection is not warranted for 
the veteran's personality disorder.  But he was later 
diagnosed with depression.  During his May 2007 hearing, he 
testified that he became depressed while in service, albeit 
due to his then current marital problems.  He said that his 
wife had left him while pregnant, and that he did not see her 
or his child again.  

At his May 2004 fee-based psychiatric evaluation, the veteran 
reported treatment for sleep disorders in 1968 and 1969.  He 
reported symptoms of sadness, emotional withdrawal, 
irritability, anger, and mood swings.  He was diagnosed with 
dysthymic disorder.  The examiner did not review the 
veteran's claims folder.  

In March 2008, the veteran's brother, D. A., submitted a 
statement describing the veteran as being depressed since his 
first wife left him [while in the military].  

There is no disputing the veteran had mental problems while 
in service and that he has a current diagnosis of depression; 
his VA treatment records show treatment for depressive 
disorder.  He asserts that his depression is the result of 
his marital problems and the effect they had on his ability 
to do his job in the military.  Additionally, he reported one 
instance of sexual abuse as a child.  In February 2004, he 
reported one instance of sexual abuse at age 6 or 7.  He 
reported the same incident again in January and June 2005.  
Although he had a fee-based examination for his depression, 
no etiology opinion was provided.  The Board thus finds there 
is an indication the veteran's depression may have begun 
while in service, as he had symptoms of a mental disorder and 
sleep disturbance for 8 months out of his year and one month 
long term of service.  There is insufficient evidence of 
record for the Board to decide this claim, however, since 
other records suggest his depression in service may have only 
been situational versus chronic.  Hence, further medical 
comment concerning this is needed to decide this claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for another VA 
psychiatric examination for a medical 
nexus opinion indicating whether it is at 
least as likely as not that his 
depression is service was chronic (such 
as from is wife leaving him while 
pregnant, etc.) or, instead, more likely 
than not just situational and eventually 
resolved.  That is say, the examiner is 
requested to indicate whether it is 
at least as likely as not that any 
current depression is attributable to the 
veteran's military service.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

To facilitate making this important 
determination, the claims folder - 
including a complete copy of this remand, 
must be made available to the examiner 
for review of the pertinent medical and 
other history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative an 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of this sole remaining 
claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


